DETAILED ACTION
This communication is responsive to the application # 16/475,080 filed on June 29, 2019. By preliminary amendment Claims 21-40 are pending and are directed toward SYSTEMS AND METHODS FOR GENERATING GAUSSIAN RANDOM NUMBERS WITH HARDWARE ACCELERATION.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 25 is objected to because of the following informalities: “random numbers” are misspelled as “rand numbers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 34-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 34-40 are directed to a computer-readable medium containing instructions.  The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers both forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (for example, as defined by usage in issued patents and published patent applications).  See Ex parte Mewherter, 107 USPQ2d 1857, 1859 (P.T.A.B. 2013).  A signal does not constitute statutory subject matter, because it is neither a process, a machine, an article of manufacture, nor a composition of matter, and therefore does not fall within any of the statutory classes of invention.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  When a claim encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106 I.  See also “Subject Matter Eligibility of Computer Readable Media”, 1351 Off. Gaz. Pat. Office.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 21-24, 28-30, and 33-39 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Babaud et al. (US 4,218,749, Aug. 19, 1980), hereinafter referred to as Babaud.
As per claim 21, Babaud teaches an apparatus comprising: a uniform random number generator (URNG) circuit (A useful element of prior art digital noise generators is the so-called "pseudo-random sequence generator" or "PRSG". Babaud, Column 1, lines 29-31) to generate uniform random numbers (It is one of the objects of the present invention to provide a novel pseudo-random bit generator which can produce, at each clock pulse, a plurality of parallel bits which are successive bits from the same pseudo-random sequence, thereby insuring achievement of a maximum number of totally uncorrelated groups. Babaud, Column 2, lines 32-37); and
an adder circuit coupled to the URNG circuit, the adder circuit to hardware accelerate generation of Gaussian random numbers (For example, it is known that a signal which has a substantially Gaussian distribution with time can be generated by summing a plurality (preferably a relatively large number) of random binary bits. This means that a number of bits must be available at each specified time period to obtain an independent sum. Accordingly, if one were to utilize the single bit output of a PRSG to obtain a Gaussian-distributed noise signal in this manner, the bits generated during a plurality of successive clock pulses would be needed to obtain each sum. Babaud, Column 1, lines 50-59) for machine learning (for generating noise that is used for various purposes, for example testing and calibration of electronic equipment, simulations, and electronic games. Babaud, Column 1, lines 12-15).
As per claim 22, Babaud teaches the apparatus of claim 21, wherein the adder circuit comprises: a first adder to add first and second uniform random numbers from the URNG circuit to generate a first output of the first adder; and a second adder to add a third uniform random number from the URNG circuit with the first output to generate a first output of the second adder (The outputs of consecutive shift register stages are coupled to modulo-2 adders designated 37-41, with the output of each modulo-2 adder being coupled back to the shift register stage which comprises its leftmost input. Babaud, Column 5, lines 3-7).
As per claim 23, Babaud teaches the apparatus of claim 22, wherein the adder circuit further comprises: a Nth adder to add another uniform random number from the URNG circuit with a first output of a previous adder to generate a first Gaussian random number (OUTPUT, FIG. 3, Babaud).
As per claim 24, Babaud teaches the apparatus of claim 23, wherein: the first Gaussian random number is generated in a time period that is approximately equal to a time delay for each adder multiplied by N adders (Time, FIG. 3, Babaud).
Claims 28-30, and 33-39  have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 31, 32 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Babaud et al. (US 4,218,749, Aug. 19, 1980), in view of Shackleford (US 2003/017715, Pub. Date: Sep. 18, 2003) from IDS, hereinafter referred to as Babaud and Shackleford.
As per claim 25, Babaud teaches the apparatus of claim 23, but does not explicitly teach another two uniform random numbers, Shackleford however teaches wherein: the first adder to add another two uniform rand numbers to generate a second output of the first adder after the first adder has generated the first output (The operation of the cellular array 300 is described hereinbelow following the path of several random numbers of random uniform distribution RN1 , RN2 , RN3 and RN4 , through the array. Shackleford, [0028]- ]-[0033]).
Babaud in view of Shackleford are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaud in view of Shackleford. This would have been desirable because the sums of the incoming random numbers are no longer a uniform distribution but rather a more triangular one. When two sums are added, then the distribution approaches Gaussian, and becomes closer to ideal with each further iteration (Shackleford, [0024]).

As per claim 26, Babaud in view of Shackleford teaches the apparatus of claim 25, wherein: the second adder to add another two uniform random numbers to generate a second output of the second adder after the second adder has generated the first output (The operation of the cellular array 300 is described hereinbelow following the path of several random numbers of random uniform distribution RN1 , RN2 , RN3 and RN4 , through the array. Shackleford, [0028]- ]-[0033]).
Babaud in view of Shackleford are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaud in view of Shackleford. This would have been desirable because the sums of the incoming random numbers are no longer a uniform distribution but rather a more triangular one. When two sums are added, then the distribution approaches Gaussian, and becomes closer to ideal with each further iteration (Shackleford, [0024]).

As per claim 27, Babaud in view of Shackleford teaches the apparatus of claim 26, wherein: the Nth adder to add another uniform random number from the URNG circuit with a second output of the previous adder to generate a second Gaussian random number (OUTPUT, FIG. 3, Babaud).
Claims 31, 32 and 37-40  have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492